Citation Nr: 0318498	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  98-18 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for numbness of the 
left arm and hand.

3.  Entitlement to a compensable rating for a duodenal ulcer.

4.  Entitlement to a compensable rating for traumatic 
arthritis of the right knee.

5.  Entitlement to a compensable rating for dermatophytosis 
and onychomychosis of the feet.

6.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


REMAND

, the Board of Veterans' Appeals (BVA or Board) ordered 
further development in your case.  Thereafter, your case was 
sent to the Board's Evidence Development Unit (EDU), to 
undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records 
from the VA Medical Center(s) and 
facilities in Sepulveda, CA and West Los 
Angeles, CA for any treatment for 
duodenal ulcer, dermatophytosis and 
onychomycosis of the feet, bilateral pes 
planus, bilateral knee disorders, and 
numbness of the left arm and hand during 
the period of January 1997 to present to 
include the February 1998 hospitalization 
report.  Additionally, please obtain the 
July 1996 flexible sigmoidoscopy report 
from Sepulveda VA medical facility.  
Request all VA medical records to include 
clinical records, outpatient records, and 
hospital reports.
Please note that at the veteran's May 
2002 Travel Board hearing, it was noted 
that there was a QTC examiner in Reseda, 
about 10 miles from the veteran's home.

2.  Make arrangements with the 
appropriate VA medical or nearest QTC 
medical facility for the veteran to be 
afforded the following examination:  an 
examination to determine the nature and 
extent of the veteran's duodenal ulcer 
disorder.  Send the claims folder to the 
examiner for review.  The examiner should 
be instructed to comment on whether the 
veteran has anemia, periodic vomiting, 
hematemesis, or weight loss as well as 
duration and severity of these episodes. 

3.  Make arrangements with the 
appropriate VA medical or nearest QTC 
medical facility for the veteran to be 
afforded the following examination: a 
dermatological examination to determine 
the nature and extent of the veteran's 
dermatophytosis and onychomycosis of the 
feet.  Send the claims folder to the 
examiner for review.

4.  Make arrangements with the 
appropriate VA medical or nearest QTC 
medical facility for the veteran to be 
afforded the following examination: an 
orthopedic examination to determine the 
nature, etiology, and extent of the 
veteran's arthritis of the right knee, 
bilateral pes planus, and left knee 
disorder.  The examiner should perform 
range of motion testing on the right knee 
and evaluate the veteran's right knee 
disability in compliance with the 
criteria set forth in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The examiner 
should address whether the veteran's 
bilateral pes planus affect his ability 
to function in compliance with Deluca.  
Additionally, the examiner should provide 
a diagnosis of the veteran's left knee 
disorder, if any, and provide an opinion 
as to whether it is as least as likely as 
not that the veteran's current left knee 
disorder is related to service.  

5.  Make arrangements with the 
appropriate VA medical or nearest QTC 
medical facility for the veteran to be 
afforded the following examination: a 
neurological examination to determine the 
nature, etiology, and extent of the 
veteran's numbness of the left hand and 
arm.  The examiner should provide a 
diagnosis of the veteran's numbness of 
the left hand and arm, if any.  The 
examiner should review the claims folder 
and provide an opinion as to whether it 
is as likely as not that the veteran's 
numbness of the left arm and hand is 
related to his retained shrapnel or to 
the shrapnel wounds sustained in service.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





